Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “said structure” (referring to the structure of claim 16) but also recites “a structure.” As such, it is unclear if the “a structure” of claim  is the same or different than the “a structure” of claim 16. For the purposes of examination, the two “a structure” will be interpreted as the same element.  
	

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 20 recites that the structure is a lattice or grid but the claim upon which it depends already states that the structure is a grid. As such, stating the structure can be a lattice fails to include all limitations of the claim upon which it depends.  
Claim 20 recites “a three-dimensional structure having any shape” but the claim upon which it depends already states that the structure is a three-dimensional grid. As such, stating the structure can be a three-dimensional structure having any shape fails to include all limitations of the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 18-20, and 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zlokarnik (US 4,534,862 previously referenced).
Regarding claim 16, Zlokarnik teaches an apparatus for foam separation comprising a foam separation cell/flotation cell with a treatment chamber inside (Fig. 8), one or more devices for introducing/generating bubbles (nozzles of Figs. 1 and 3), a plurality of modular foam support elements (one or more quiescence grids fitted near interface) that are comprised of modular wall elements forming a grid (Fig. 8) and are associated with one another, and a foam recirculation unit that allows recirculation of foams (Fig. 8 and C6/L31-C7/L2). 
Regarding claims 18-20, it is submitted that the grid shape described and shown in Zlokarnik (Fig. 8 and C6/L31-C7/L2) would be meet the shape and structural limitations claimed. 
Regarding claim 24-26, Zlokarnik teaches that the grid covers at least part of the surface of the foam separation cell, is capable of being fitted at the interface/partly within the liquid or on top of it, and applied to the edge of the cell (Fig. 8 and C6/L31-C7/L2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zlokarnik (US 4,534,862 previously referenced) in view of Clarke-Pounder (US 3,870,635).
Regarding claim 21, while Fig. 8 and C6/L31-C7/L2 teach the use of multiple grids and multiple bubble generation devices, Zlokarnik does not teach that the multiple grids associated with one another each have its own bubble generator. It is Examiner’s position that providing more bubble generators to add more bubbles to the fluid being treated is merely a duplication of essential parts and such configurations are known in the art and are used to provide air bubbles around the whole area of the foam separation cell (Clarke-Pounder claim 1 and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). As such, one skilled in the art would have found it obvious to provide more than one bubble generator in order to provide bubbles to the whole area of the foam separation cell. 

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zlokarnik (US 4,534,862 previously referenced) in view of Parekh et al. (US 5,116,487 previously referenced).
Regarding claim 23, Zlokarnik fails to teach a washing device for the foam support. Parekh teaches that in an upper portion of a flotation/foam separation cell, a support/matrix is provided with a washing device in order to better clean/separate the foam into the desired floatable and non-floatable components (C3/L9-54). Therefore, it would have been obvious to provide a washing device for the support/matrix in order to better clean/separate the foam into the desired floatable and non-floatable components.

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zlokarnik (US 4,534,862 previously referenced).
Regarding claim 31, Zlokarnik teaches an apparatus for foam separation comprising a foam separation cell/flotation cell with a treatment chamber inside (Fig. 8), one or more devices for introducing/generating bubbles (nozzles of Figs. 1 and 3), a plurality of modular foam support elements (one or more quiescence grids fitted near interface) that are comprised of modular wall elements forming a grid (Fig. 8) and are associated with one another, and a foam recirculation unit that allows recirculation of foams (Fig. 8 and C6/L31-C7/L2).
Zlokarnik shows that pumps and valves (shown in Fig. 8 but unlabeled) are used but fails to teach a process controller. It is Examiner’s position that a process controller is implied in the teachings of Zlokarnik as a means to control the various pumps, flow rates, and process retention times, or it would have been obvious to provide a process controller to control the treatment process as it is merely automating a manual activity (In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.). 

Response to Arguments
Applicant's arguments filed 6/16/2022 have been fully considered but they are not persuasive. Applicant argues that Zlokarnik either teaches recirculating the slurry and not the foam as claimed, or that the foam circulation principle is different. The foam recirculation is shown in Fig. 8 and described as the froth being conducted counter currently to the liquid (C6/L31-C7/L2). In regards to the principle being different, it is noted that the features upon which applicant relies (i.e., structure behind the principles being different) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims merely recite a foam recirculation circuit that allows the concentrate in the foam to be recirculated. The foam recirculation circuit shown in Fig. 8 and described in Zlokarnik is capable of performing the argued function and meets the claim limitation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777